9 N.Y.3d 1016 (2008)
In the Matter of JULIA BB. and Others, Children Alleged to be Severely Abused, Repeatedly Abused, Abused and/or Neglected. SARATOGA COUNTY DEPARTMENT OF SOCIAL SERVICES, Appellant;
DIANA BB., Respondent. (Proceeding No. 1.)
In the Matter of JULIA BB. and Others, Children Alleged to be Severely Abused, Repeatedly Abused, Abused and/or Neglected.
SARATOGA COUNTY DEPARTMENT OF SOCIAL SERVICES, Appellant;
FRANCIS BB., Respondent.
Court of Appeals of the State of New York.
Submitted December 31, 2007.
Decided January 10, 2008.
*1017 Motion by the Cattaraugus County Department of Social Services et al. for leave to appear amici curiae on the motion for leave to appeal herein dismissed as untimely (see Rules of Ct of Appeals [22 NYCRR] § 500.23 [a] [3]).